DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse Invention I directed to a transistor, Claims 1-14 in the response to restriction requirements filed 01/13/22 has been acknowledged.

Status of Claims
Claims 15-25 are withdrawn from further consideration as being drawn to a nonelected invention.
Claims 1-14 are examined on merits herein. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the following must be shown or the features cancelled from the claims: 
“the source electrode”… “within an ILD layer”, cited by Claim 9.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0034 of the published application (US 2020/0105892) refers to Fig. 1(b) as showing that a source electrode 111 is within ILD 115.  However, Fig. 1(b) does not show this feature; it looks like source electrode 111 shall be excluded from elements covered by ILD 115.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 9: Claim 9 recites: “the gate electrode, the channel layer, the source electrode, and the drain electrode are within an ILD layer above the substrate. The recitation is unclear, since it conflicts with Fig. 1b of the application to which the specification refers describing the ILD layer, as shown in the objections to the specification.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above limitation of Claim 9 was interpreted in accordance with Fig. 1b as: “the gate electrode, the channel layer, and the drain electrode are within an ILD layer above the substrate”.
In re Claim 10: Claim 10 is rejected under 35 U.S.C. 112(b) due to dependency on Claim 9.

Allowable Subject Matter
Claims 1-8 and 11-14 are allowed.
Reason for Indicating Allowable Subject Matter
Re Claim 1: Examiner found no prior art of record teaching a semiconductor device having all limitations of Claim 1, and also found no prior art creating a 
The prior art of record include: Li et al. (US 10,475,889), Abbott (US 2011/0254067), Xie et al. (US 9,245,885), Zang (US 2018/0331212), Anderson et al. (US 2018/0197788), Wu et al. (US 2019/0385914). 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/04/22